Bell, J.
1. Where a party who is sued upon a contract defends upon the ground that he was induced to sign it by the misrepresentation of material facts, made under circumstances amounting to fraud, it is competent for him to testify that the representation induced him to act, and that without it he would not have entered into the contract. Chandler Co. v. Price, 10 Ga. App. 383 (1) (73 S. E. 413); Civil Code (1910), § 4410; 12 R. C. L. 431, 178. See also notes in 23 L. R. A. (N. S.) 393-4. The municipal court therefore erred in rejecting the evidence of this character, as alleged in paragraphs 6 and 7 of the certiorari.
2. Independently of the above, the evidence admitted did not demand the verdict as directed for the plaintiff, and the superior-court judge did not err in setting the verdict aside on the defendant’s certiorari. This evidence would have authorized the inference of fraudulent misrepresentations of material facts by the agent of the plaintiff, acted on by the defendant to his injury, and also of such artifice as would justify a. finding that the defendant was relieved of the duty of reading the contract to ascertain its terms before its execution. Under these circumstances the defendant’s evidence of the plaintiff’s representations was not ineffective as contravening the parol-evidence rule, though some (but not all) of the alleged representations were at variance with the writing. Patapsco Shoe Co. v. Bankston, 10 Ga. App. 675 (2), 677 (74 S. E. 60); Angier v. Brewster, 69 Ga. 362 (1); Brooks v. Matthews, 78 Ga. 739 (3 S. E. 627); Chandler Co. v. Price, supra; McBride v. Macon Telegraph Pub. Co., 102 Ga. 422 (2) (30 S. E. 999).

Judgment affirmed.


Jenldns, P. J., and Stephens, J., concur.